Order entered May 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                   No. 05-14-00576-CV
                                   No. 05-14-00577-CV
                                   No. 05-14-00578-CV

                        IN RE LUIS GARCIA FUENTES, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F-1312634
                            Trial Court Cause No. F-1312633
                            Trial Court Cause No. F-1312632

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE